Citation Nr: 9905528	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the patella and medial collateral 
ligamentous pathology with traumatic arthritis and a faint 
scar of the right knee.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 1943 
to January 1946.  

Service connection for residuals of a right knee injury was 
addressed in a March 1995 decision of the Board of Veterans' 
Appeals (Board).  By that decision, service connection was 
granted for chondromalacia and ligamentous pathology of the 
right knee; however, service connection for arthritis and 
cartilaginous pathology of the right knee was denied.  

By an April 1995 rating decision, a 10 percent rating was 
assigned by the regional office (RO) for chondromalacia of 
the patella and medial collateral ligamentous pathology of 
the right knee.  A scar on the right knee was also considered 
as part of the service-connected disability.  (The 10 percent 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.)  By correspondence received in June 1995, the veteran 
disagreed with the 10 percent rating.  He also pursued an 
appeal of the March 1995 Board denial of service connection.  

By a May 1996 order, the United States Court of Veterans 
Appeals (Court) vacated the March 1995 Board decision to the 
extent that it had denied service connection for arthritis of 
the right knee.  This issue was remanded to the Board for 
further adjudicatory action.  The Board in turn remanded the 
question to the RO so that additional evidentiary development 
could be accomplished.  Thereafter, by an August 1997 rating 
decision, the RO granted service connection for arthritis of 
the right knee.  The previously service-connected right knee 
disability was re-characterized to include traumatic 
arthritis, and the previously assigned 10 percent rating was 
continued for all service-connected right knee pathology.  It 
is the rating question that is now before the Board.


REMAND

As noted above, the veteran's service-connected right knee 
disability has been evaluated in accordance with Diagnostic 
Code 5257.  However, it is significant that the service-
connected disability includes debility due to arthritis, as 
well as that due to ligamentous instability.  This is so 
because disabling residuals of arthritis, such as pain or 
limitation of motion may be rated separately from the 
disabling manifestations of ligamentous instability.  
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98; 63 
Fed.Reg. 56703-56704 (Aug. 14, 1998).  

In the veteran's case, the available evidence, including VA 
examination reports prepared in May and July 1997, shows that 
the veteran has complained of both pain with motion and 
occasional problems with instability.  Specifically, it was 
noted that the veteran experienced pain on certain testing.  
Most recently, the veteran's right knee flexion was limited 
to 128 degrees.  See 38 C.F.R. § 4.71, Plate II (1998) 
(normal flexion is to 140 degrees).  Therefore, in light of 
the RO's grant of a 10 percent rating under Diagnostic Code 
5257--presumably on the basis of slight recurrent subluxation 
or lateral instability--and because of the pain evident with 
certain tests at VA examinations, a remand is required to 
address the principles set forth in VAOPGCPREC 23-97.  

Additionally, as to the pain experienced by the veteran, the 
Board recognizes that the United States Court of Veterans 
Appeals (Court) has stressed that, in evaluating disabilities 
of the joints, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
or incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  In order to obtain 
evidence sufficient to rate arthritis and associated problems 
in this manner, further development of this case is required 
in the form of another VA examination.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his right knee disability in recent 
years.  The RO should assist him in 
accordance with 38 C.F.R. § 3.159 (1998).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of his 
service-connected right knee disability.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner must 
include the active and passive ranges of 
motion of the veteran's right knee.  All 
functional losses found to be due to 
service-connected disability, including 
any pain, weakness, or additional 
difficulties during flare-ups should be 
equated to range of motion lost beyond 
that demonstrated clinically.  Any 
instability, whether shown objectively in 
the clinical setting or evident upon 
flare-up, should be described as slight, 
moderate, or severe.  Furthermore, the 
examiner should discuss the presence, or 
absence, of pain and tenderness of the 
scar on the veteran's right knee.

3.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating 
greater than 10 percent for 
chondromalacia of the patella and medial 
collateral ligamentous pathology with 
traumatic arthritis and a faint scar of 
the right knee.  All potentially 
applicable rating criteria should be 
considered, along with the principles of 
separate ratings set forth in VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  See 38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5257, 5260, 
and 5261; 38 C.F.R. § 4.118, Codes 7803, 
7804 and 7805 (1998); Esteban v. Brown, 6 
Vet.App. 259 (1994).  If any benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


